Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	GOOD RICHARD, TW I308703 B, 11-Apr-2009, G06F 17/00 describes a model of a process for manufacturing a device, the process including a plurality of steps. A plurality of inline process targets are defined for at least a subset of the process steps. The model relates the inline process targets to a plurality of process output parameters. A first set of probabilistic constraints for the inline process targets is defined. A second set of probabilistic constraints for the process output parameters is defined. An objective function is defined based on the model and the plurality of process output parameters. A trajectory of the process output parameters is determined by optimizing the objective function subject to the first and second sets of probabilistic constraints for each process step to determine values for the inline process targets at each process step, the optimization being iterated after completion of each process step for the remaining process steps.



	Butcher, US 2014/0052285 A1 describes a machine-implemented method for specifying a target object to be fabricated, comprising the steps of: i) defining the target object to be fabricated; ii) determining a locally-heterogeneous, anisotropic distribution of phenotypic characteristics of the target object to be fabricated; iii) ascribing the distribution of phenotypic characteristics to a plurality of materials from which the target object will be fabricated; iv) stitching together each distribution corresponding to respective ones of the materials into respective sets of vector paths corresponding to respective ones of the materials, wherein each set of vector paths is one or more line elements of a given length and orientation; and v) creating a vector print file for the target object readable by a compatible fabrication apparatus.

	Fitzgeral, US 2009/0281768 A1 describes a method for predicting fractures in a crystalline microstructure comprising: preparing a set of test specimens according to a microfabrication process used to create the microstructure; obtaining fracture stress distribution data specific to the microfabrication process by loading the test specimens to failure; using numerical simulation to calculate principal stresses at nodes on the surfaces of the microstructure under a load; and, calculating the failure probability per unit area, Ψi, at each node, i, on each 

	Chen, US 6876894 B1 describes a method and apparatus for simulating the functioning of various configurations of fabrication and test equipment within a manufacturing line creates a schedule for dispatching of the production lots to the manufacturing line. Based on the product mix forecast, the product volume forecast, the predicted sales schedule, the sales confidence, the actual sales order descriptions, and the product delivery schedule, a potential product dispatch schedule is established that enables a product to be fabricated within the manufacturing line. An equipment dispatch schedule for equipment employed in fabrication and testing of the product to be fabricated is defined according to the product dispatch schedule. The potential product dispatch schedule is then simulated based on the process and test equipment model. Upon completion of the simulation, the potential product dispatch schedule is assessed for optimization.

	Moyne, James R, US 10620620 B2 describes a computer implemented method for determining when to perform or trigger events in semiconductor processing equipment, the method comprising: determining a first cost of false positives and a second cost of missed true positives; determining a Receive Operating Characteristic (ROC) of a prediction model for an occurrence of one or more events; determining an operational area on the ROC based on the first and 
	
Green, US 7065422 B1 describes a method for using a computer processor to identify a state of a manufacturing system, comprising; defining at least one virtual sensor having a value; defining at least one state descriptor including a plurality of Boolean condition terms and a trigger probability, each condition term including a logical function of the value of the virtual sensor; evaluating the condition terms based on the value to determine a classification probability; and identifying the state responsive to the classification probability being greater to or equal to the trigger probability.

MOYNE, US 2017/0139408 A1 describes a computer implemented method for determining when to perform or trigger events in semiconductor processing equipment, the method comprising: determining a first cost of false positives and a second cost of missed true positives; determining a Receive Operating Characteristic (ROC) of an indication or prediction model for an occurrence of one or more events; determining an operational area on the ROC based on the first costs and second costs; determining a threshold from the ROC, the operational area and an optimal point and applying the threshold to a detection or prediction function; and triggering an event based on the threshold.



Spearman, US 2008/0015721 A1 describes a production and inventory control for a manufacturing facility is provided that facilitates and coordinates improved planning and execution of such facility in a supply chain with a focus on providing an improved and robust planning, production and inventory control, even in the 

Egan, US 2018/0365370 A1 describes a non-transitory computer-readable medium holding computer-executable instructions for key parameter identification in a virtual semiconductor fabrication environment, the instructions when executed causing at least one computing device to: receive, for a semiconductor device structure to be virtually fabricated in a computing device-generated virtual fabrication environment, a selection of 2D design data and a process sequence that includes a plurality of processes; perform with the computing device a plurality of virtual fabrication runs for the semiconductor device structure based on a Design of Experiment (DOE) using the 2D design data and the process sequence, the plurality of virtual fabrication runs building a plurality of 3D models; 

Singh, US 7460922 B1 describes reduce across-chip performance variation through non-contact electrical metrology. According to a feature is a process control system that includes a component that measures transistor electrical performance in a product wafer. Also included in the system is a mapping component that converts the transistor performance into exposure dose values and a process tool that communicates the exposure dose value to a scanner. The exposure dose value is fed back for optimization of future chip exposures. The disclosed embodiments directly optimize transistor performance, thus controlling an important parameter in many integrated circuits.


Johnson, US 9728667 B1 describes a device that detects single optical and radiation events and that provides improved blue detection efficiency and lower dark currents than prior silicon SSPM devices. The sensing element of the devices is a photodiode that may be used to provide single photon detection through the process of generating a self-sustained avalanche. The type of diode is called a Geiger photodiode or signal photon-counting avalanche diode. A CMOS photodiode can be fabricated using a “buried” doping layer for the P-N junction, where the high doping concentration and P-N junction is deep beneath the surface, and the doping concentration at the surface of the diode may be low. The use of a buried layer with a high doping concentration compared to the near surface layer of the primary P-N junction allows for the electric field of the depletion region to extend up near the surface of the diode. With a low doping concentration through the bulk of the diode, the induced bulk defects are limited, which may reduce the dark current. The resulting structure provides a diode with improved quantum efficiency and dark current.

MOYNE JAMES, TW 201510885 A, 16-Mar-2015, G06Q 10/04 describes techniques for forming methods and apparatus for determining when to perform a maintenance event are disclosed herein. The technique includes a first cost that determines a false positive and a second cost that is positive for leakage 

Spearman, US 8234149 B2, 31-Jul-2012, G06F 10/00 describes a production and inventory control for a manufacturing facility is provided that facilitates and coordinates improved planning and execution of such facility in a supply chain with a focus on providing an improved and robust planning, production and inventory control, even in the presence of uncertainty. This may include Optimal Planning that can balance the need for low inventory, low cost (i.e., high utilization of equipment and labor), and efficient on-time delivery. The result of 

YAMAGUCH, DE 112007001891 T5, 20-May-2009, G01R 23/16 describes a probability density function separating device the one predetermined component in a given probability density function separates, which has: a domain transformation circuit, the probability density function is supplied and the probability density function into a spectrum in a frequency domain transformed; and a calculation circuit for a deterministic component that has a multiplication coefficient according to a type of distribution in the given one Probabilistic density function contained deterministic Component with a first zero frequency of the spectrum in the frequency domain multiplied and a peak to peak value of the probability density function calculated with the deterministic component.



Drawings Objection
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	Group a set of energy functions based on a number of ingredients used in a formulation (claim 1);
b.	Grouping a set of energy functions based on a number of ingredients used in a formulation (claim 8).  
c.	grouping a set of energy functions based on a number of ingredients used in a formulation (claim 15).
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a system for producing a formulation based on a prior distribution of a number of ingredients used in the formulation, comprising: generate a probability distribution using the set of energy functions; obtain at least one sample of the formulation by sampling 

Claims 2-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a computer-implemented method for producing a formulation based on a prior distribution of a number of ingredients used in the formulation, comprising: obtaining at least one sample of the formulation by sampling from the probability distribution based on a previous sample; and triggering fabrication of the formulation in accordance with the at least one sample. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 9-14 are allowed due to their dependency on claim 8.




The primary reason for the allowance of claim 15 is the inclusion of a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for producing a formulation based on a prior distribution of a number of ingredients used in the formulation, the method performed by the computer comprising: obtaining at least one sample of the formulation by sampling from the probability distribution based on a previous sample; and triggering fabrication of the formulation in accordance with the at least one sample. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-20 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments.

MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUNG S LAU/
Primary Examiner, Art Unit 2862
Technology Center 2800 
June 16, 2021